 USDC IN/ND case 1:21-cv-00238-DRL-SLC document 9 filed 06/21/21 page 1 of 6


                                  United States District Court
                                  Northern District of Indiana



 Ryan Klaassen, Jaime Carini, D.J.B., by and
 though his next friend and father, Daniel G.
 Baumgartner, Ashlee Morris, Seth Crowder,                  Civ. No. 1:21-cv-238
 Macey Policka, Margaret Roth, and Natalie
 Sperazza,

                                              Plaintiffs,   Plaintiffs’ Motion to Expedite
     v.

 The Trustees of Indiana University,
                                            Defendant.


                              Plaintiffs’ Motion to Expedite

    Plaintiffs Ryan Klaassen, Jaime Carini, D.J.B., by and though his next friend and father,

Daniel G. Baumgartner, Ashlee Morris, Seth Crowder, Macey Policka, Margaret Roth, and

Natalie Sperazza, pursuant to Federal Rules of Civil Procedure 7(b) and 57 move for this Court

to order an expedited schedule, expedited discovery, and an expedited hearing on the merits of

the Verified Complaint (ECF No. 1).

    This case is about Indiana University (“IU”) mandating that students receive the COVID

vaccine, placing extra requirements on students who receive a religious or medical exemption to

IU’s Mandate, and requiring students to report their vaccination status, in violation of Plaintiffs’

Fourteenth Amendment rights and Indiana’s Vaccine Passport Law (IC § 16-39-11-5).

    In Plaintiffs’ good faith effort to expedite this case, Plaintiffs have emailed all pleadings to

The Trustees of Indiana University and IU’s general counsel. All parties were notified of the case

immediately after filing.


                                                 -1-
 USDC IN/ND case 1:21-cv-00238-DRL-SLC document 9 filed 06/21/21 page 2 of 6


Request for Expedited Schedule

    Plaintiffs will be irreparably harmed unless this matter is expedited. IU’s Mandate violates

Plaintiffs’ constitutional rights. IU’s Mandate requires that IU students receive the COVID

vaccine, placing extra requirements on students who receive a religious or medical exemption to

IU’s Mandate, and requiring students to report their vaccination status, in violation of the

Plaintiffs’ Fourteenth Amendment rights and Indiana’s Vaccine Passport Law (IC § 16-39-11-5).

    School is set to start on August 15, 2021. If students have not complied with IU’s Mandate

by that time, they will have their class registration canceled, their university-issued IDs, known

as “CrimsonCards,” terminated, and will be restricted from any on-campus activity. Compl.

¶ 21. So this case must be resolved expeditiously.

    Plaintiffs propose the following schedule:

    •     Defendants shall respond to Plaintiff’s Motion for Preliminary Injunction by Monday,

        June 28, 2021.

    •     Plaintiffs shall reply by Friday, July 2, 2021.

    •     A hearing on Plaintiffs’ Motion be scheduled as soon as the Court’s calendar will allow.

    Accordingly, for the following reasons, Plaintiffs move that this court order that the briefing

and decision on the Motion for Preliminary Injunction be expedited to resolve the matter as soon

as possible.

Request for Expedited Discovery

    Plaintiffs also ask that this Court expedite discovery, allowing Plaintiffs to serve discovery

on Defendant and a third party subpoena immediately.

    Plaintiffs’ counsel submitted a public records request to IU on May 27, 2021, seeking


Mot. to Expedite                                  -2-
 USDC IN/ND case 1:21-cv-00238-DRL-SLC document 9 filed 06/21/21 page 3 of 6


    a copy of all public records related to Indiana University’s decision to mandate that every
    member of the student body, faculty, and staff receive a COVID-19 vaccine before
    returning to any of Indiana University’s campuses for the fall 2021 semester and all public
    records regarding the implementation of that decision, including any such documents in the
    Office of General Counsel or Office of the President.

IU Public Records Request (May 27, 2021), attached as Ex. 1. Plaintiffs’ counsel also submitted

a public records request to IU on June 1, 2021 (through their records request portal), seeking

relevant information regarding IU students. See IU Public Records Request (June 1, 2021),

attached as Ex. 2. To date, IU has not produced any documents, nor given any indication when or

if such documents will be produced.

    Finally, Plaintiffs ask that it be allowed to serve a third party subpoena on the Indiana State

Department of Health (“ISDH”) immediately. Plaintiffs’ counsel submitted a public records

request to ISDH on June 2, 2021, seeking relevant information regarding IU students. See ISDH

Public Records Request (June 2, 2021), attached as Ex. 3. To date, ISDH has not produced any

documents, nor given any indication when or if such documents will be produced.

    Plaintiffs ask this Court to allow them to immediately submit a request for production of

documents on Defendant and a third party subpoena on ISDH, seeking the same documents

detailed in their public records requests. Plaintiffs further ask this Court to require both to

respond by Monday, June 28, 2021.

    While this timeline is significantly expedited, both IU and the Indiana State Department of

Health have been aware of these requests for several weeks. So it should not be a hardship for

them to produce the requested records by Monday, June 28, 2021.

    Accordingly, Plaintiffs request that this Court order expedition of all discovery according to

the proposed schedule and waive certain discovery rules that would impede expedited discovery,


Mot. to Expedite                                  -3-
 USDC IN/ND case 1:21-cv-00238-DRL-SLC document 9 filed 06/21/21 page 4 of 6


as follows:

    (1) Plaintiffs request that this Court waive the provisions of Federal Rule of Civil Procedure

26(a)(1) requiring initial disclosures and order that initial disclosures need not be made in order

to expedite discovery;

    (2) Plaintiffs further request that this Court waive the requirements of Federal Rule of Civil

Procedure 26(f) that parties must confer before initiating discovery and order that Plaintiffs may

begin discovery immediately pursuant to Federal Rule of Civil Procedure 26(d)(1); and

    (3) Plaintiffs further request that this Court waive the requirements of Federal Rule of Civil

Procedure 45(a)(4) of notice to all parties prior to serving third party subpoenas and permit third

party subpoenas to be served immediately without prior notice.

                                             Conclusion

    For these reasons, Plaintiffs respectfully request this Court order:

    •     Defendants shall respond to Plaintiff’s Motion for Preliminary Injunction by Monday,

        June 28, 2021;

    •     Plaintiffs shall reply by Friday, July 2, 2021;

    •     A hearing on Plaintiffs’ Motion be scheduled as soon as the Court’s calendar will allow;

    •     Plaintiffs are allowed to serve discovery on Defendant immediately;

    •     Plaintiffs are allowed to serve a subpoena on ISDH immediately;

    •     Defendant and ISDH are to respond to Plaintiffs’ requests by Monday, June 28, 2021;

    and

    •     All discovery rules that would impede expedited discovery are waived.




Mot. to Expedite                                  -4-
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 9 filed 06/21/21 page 5 of 6


Dated: June 21, 2021                      Respectfully Submitted,

                                          /s/ James Bopp, Jr.
                                          James Bopp, Jr., Ind. Bar No. 2838-84
                                          Richard E. Coleson, Ind. Bar No. 11527-70
                                          Courtney Milbank, Ind. Bar No. 32178-29
                                          Melena S. Siebert, Ind. Bar No. 35061-15
                                          THE BOPP LAW FIRM
                                          1 South 6th Street
                                          Terre Haute, Indiana 47807
                                          Telephone: (812) 232-2434
                                          Facsimile: (812) 235-3685
                                          jboppjr@aol.com
                                          rcoleson@bopplaw.com
                                          cmilbank@bopplaw.com
                                          msiebert@bopplaw.com
                                          Counsel for Plaintiffs




Mot. to Expedite                    -5-
 USDC IN/ND case 1:21-cv-00238-DRL-SLC document 9 filed 06/21/21 page 6 of 6


                                      Certificate of Service

    I hereby certify that a copy of the foregoing document was served on the following counsel

of record in this matter on June 21, 2021, by U.S. First Class mail:

The Trustees of Indiana University
Franklin Hall 200
601 E. Kirkwood Avenue
Bloomington, IN 47405

                                                       /s/ James Bopp, Jr.




Mot. to Expedite                                -6-
